456 F.2d 1065
Nathaniel NIXON, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 71-3474 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 9, 1972.

Thomas M. Sewell, Jr., Houston, Tex.  (Court-appointed), for petitioner-appellant.
Crawford Martin, Atty. Gen., Lonny F. Zwiener, Asst. Atty. Gen., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Upon conviction of a second assault to commit murder, Nathaniel Nixon was sentenced to prison for twenty-five years.  The sole ground for the writ of habeas corpus was that in the state court Nixon had not received effective assistance from his court-appointed counsel.  Upon a complete evidentiary hearing, in which Nixon was represented by counsel and testified, the District Court denied relief.  The District Judge found that Nixon was not a credible witness and "is not worthy of belief", that he had received adequate representation, and that his contentions to the contrary were frivolous.


2
Upon a review of the record and briefs we perceive no basis for overturning these findings.  They are far from clearly erroneous.


3
The judgment of the District Court denying the writ is


4
Affirmed.



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I